Citation Nr: 0832615	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-08 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for renal calculi 
(recurrent kidney stones).

3.  Entitlement to service connection for bilateral feet 
disabilities.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to an initial compensable rating for prurigo 
nodularis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1963 to November 1967 and again from January 1969 to 
September 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2006, February 2007 and July 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  The 
veteran had a hearing before the Board in February 2008 and 
the transcript is of record.

The RO received additional evidence from the veteran, before 
the file was sent to the Board.  A supplemental statement of 
the case (SSOC) was not issued, but this is not necessary 
since the evidence submitted (VA outpatient treatment records 
from 2006 to 2008) is either duplicative of evidence 
previously considered or indicates treatment primarily for 
conditions not currently on appeal.  As such, the Board may 
proceed with appellate review.  38 C.F.R. §§ 19.31, 19.37, 
20.1304.

The issue of entitlement to an initial compensable rating for 
prurigo nodularis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's PTSD primarily results in nightmares, 
flashbacks, difficulties sleeping, intrusive thoughts, 
avoidance of crowds and some impairment of relationships with 
others, all resulting in moderate social and occupational 
impairment.

2.  The veteran's renal calculi condition is manifested by 
recurrent kidney stones, but with no needed medication 
therapy, diet restrictions or any other regular medical 
intervention.

3.  The veteran currently has bilateral feet disabilities, to 
include osteoarthritis, but there is no competent evidence 
that shows a causal link between his condition and any remote 
incident of service.

4.  The veteran currently has tinnitus, but there is no 
competent evidence that shows a causal link between his 
condition and any remote incident of service.

5.  The veteran currently has a low back disability, but 
there is no competent evidence that shows a causal link 
between his condition and any remote incident of service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a compensable disability for renal 
calculi (recurrent kidney stones) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 
7508 (2007).

3.  The veteran's bilateral feet disabilities were not 
incurred in or aggravated by active service nor may they be 
presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 
1131, 1112, 1113, and 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2007).
  
4.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303 and 3.304 (2007).

5.  The veteran's low back disability was not incurred in or 
aggravated by active service nor may they be presumed to have 
occurred therein.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

The notice requirements were met in this case by letters sent 
to the veteran in May 2006 and November 2006.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The letters explained 
how VA determines disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

The RO initially sent the veteran letters in 2006, which 
requested that the veteran provide evidence describing how 
his disabilities had worsened, as required by element (1).  
These letters also indicated to the veteran specifically how 
disability ratings and effective dates are determined, as 
required by element (3).  The letters included examples of 
specific types of evidence that would substantiate his claim.  
In addition, the veteran was questioned about the effect that 
worsening has on his employment and daily life during the 
course of the August 2006 examinations performed in 
association with this claim.  The veteran provided statements 
during the examinations and within other private treatment 
records in which he details the impact of his disability on 
his daily and occupational life.  He also provided testimony 
in February 2008 regarding the effect his disabilities have 
on his daily life.  The Board finds that the notice given, 
the questions directly asked and the responses provided by 
the veteran both at interview and in his own statements show 
that he knew that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life, as required under elements (1) and 
(4).  As the Board finds veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first, third and fourth elements of Vazquez-Flores 
are satisfied.

As to element (2), the Board notes that the veteran is 
service connected for PTSD and renal calculi.  As will be 
discussed below, the disabilities are rated under the general 
rating formulas based on manifestations of his conditions.  
In this case, these manifestations were discussed in both 
August 2006 examinations as well as during his February 2008 
hearing before the Board.  His statements and testimony 
demonstrated actual knowledge of what was necessary to show a 
worsened condition.  The Board finds that no more specific 
notice is required of VA and that any error in not providing 
the rating criteria is harmless.  See Vazquez-Flores.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are either met or that any 
error in the specific VCAA notice letters are not 
prejudicial.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his tinnitus or low back disability can 
be directly attributed to service.  Since that is the only 
claimed condition actually shown in the service medical 
records, VA's duty to assist by obtaining a medical opinion 
extends only to these claims.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004) ("Because some evidence of an in-
service event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
postservice medical examination could not provide evidence of 
such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease.").  Further examination or opinion is not needed on 
the feet claim because, at a minimum, there is no persuasive 
and competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
August 2006.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's PTSD or renal calculi since he was last examined.  
The veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2006 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Ratings (PTSD and Renal Calculi)

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
upon all the evidence of record that bears on occupational 
and social impairment, rather than solely upon the examiner's 
assessment of the level of disability at the moment of the 
examination. When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126. 
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the veteran's recurrent kidney 
stone claim, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's appeal for his PTSD originates from a rating 
decision that granted service connection and assigned the 
initial rating.  

Staged ratings are appropriate in any increased-rating or 
initial rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No., 21 Vet. App. 505 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

PTSD

The veteran claims that his PTSD is more severe than 
currently rated.  Specifically, he alleges his PTSD causes 
sleep disturbances, extreme emotional mood swings, panic 
attacks and a general aversion to large crowds.

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners 
to reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

In this case, the veteran's VA outpatient treatment records 
indicate GAF scores between 41 and 43.  In contrast, the 
veteran was afforded a VA examination in August 2006 
indicating a GAF score of 51.  The DSM-IV provides for a GAF 
rating of 41-50 for serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 30 percent rating.

The veteran underwent a VA examination in August 2006 where 
the examiner assigned him a GAF score of 51.  The examiner 
indicated the veteran's main manifestations of his PTSD to 
include nightmares, intrusive thoughts and a general aversion 
in crowds.  The veteran has been married four times, however, 
his current marriage has lasted 23 years and the veteran 
indicated he gets along well with his wife and has never been 
closer to anybody.  Additionally, although the veteran is not 
working currently due to retirement, he previously worked at 
the same job for the last 15 years as a night watchman.  The 
examiner also indicated the veteran has many hobbies to 
include pool, camping, and visiting with a neighbor.  The 
examiner opined that the veteran's symptoms are "mild to 
moderate and have persisted for years....I did not find 
evidence that any PTSD symptomatology precluded employment. 
No impairment in thought processing or communication was 
noted."

As indicated above, the VA outpatient treatment records 
indicate GAF scores from 41 to 43, but indicate 
symptomatology consistent with the VA examiners findings.  
Although the outpatient treatment records indicate GAF scores 
consistent with a "serious" condition, the listed 
symptomatology matches the findings of a mild to moderate 
condition as described by the August 2006 examiner.

The veteran testified before the Board in a February 2008 
hearing with his wife.  He indicated that his bad dreams 
occur one or two times weekly where he may scream out "lock 
and load" without recollection.  He also indicated being 
extremely emotional when discussing his past military 
experience.  Although he will attend family functions, he is 
very reserved and is usually the first to leave.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the veteran's statements 
regarding his symptomatology show disability that more nearly 
approximates that which warrants the assignment of a 30 
percent disability rating.  See 38 C.F.R. § 4.7.  

The veteran's PTSD symptoms include emotional mood swings and 
occasional panic attacks.  Mainly, his PTSD is manifested by 
sleep disturbances.  Medical records indicate the veteran has 
a successful marriage of 23 years and no occupational 
impairment due to his PTSD.  Examiners also indicate the 
veteran exhibited good eye contact and good hygiene, and was 
cooperative and able to perform daily living functions 
himself.  Although he has a general aversion to crowds, the 
August 2006 examiner indicated he still maintains some 
hobbies and socializes with his neighbor.  

Despite the varying GAF scores in the record, the actual 
description of symptoms is consistent and more nearly fits 
the "mild to moderate" impairment level, to include 
manifestations such as sleep disturbance, depression, 
occasional panic attacks and mild to moderate difficulty in 
establishing and maintaining effective work and social 
relationships.  This is exactly the criteria for a 30 percent 
rating.

In contrast, the veteran does not have the symptoms 
ordinarily associated with a greater or "moderate to 
severe" social and occupational impairment, such as panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Although he has some social inhibitions, the 
examiner indicated the veteran has maintained a handful of 
hobbies and a close relationship with his wife as well as his 
neighbor.  The examiner also indicated the veteran's 
condition does not preclude him from gainful employment.  
More importantly, he does not have total social and 
occupational impairment.  He does have deficiencies in these 
areas, but that is contemplated in ratings lower than 50 to 
100 percent.  

Specifically, his thought processes and speech are coherent, 
logical and intact.  He testified to some suicidal ideation, 
but denies ever considering acting on his thoughts.  He 
denied any delusions or hallucinations.  The Board concludes 
his overall level of disability more nearly approximates that 
consistent with the current 30 percent rating.  The GAF 
scores, in this case, could support a higher rating if taken 
alone.  However, the actual reported symptoms associated with 
the GAF scores are reflective of a "mild to moderate" 
impairment in social and occupational functioning, which is 
commensurate with the degree of social and industrial 
impairment required for the assignment of the current 30 
percent disability evaluation.  

Even resolving any reasonable doubt in the veteran's favor, 
the Board finds that he does not meet the requirements for an 
evaluation greater than the current 30 percent schedular 
rating. 

Renal Calculi

Here, the veteran acknowledges that his recurrent kidney 
stone condition does not currently cause him any problems.  
Rather, his last "episode" was two years ago, but it is an 
ongoing problem that he knows will eventually result in 
another "episode" and thus feels he should have a 
compensable rating.

The predominant manifestation of the veteran's renal calculi 
is recurrent kidney stones, which is rated under Diagnostic 
Code 7508, for nephrolithiasis.  38 C.F.R. § 4.115b, DC 7508.  
Under DC 7508, a 30 percent rating is assigned for recurrent 
stone formation requiring one or more of the following:  1. 
diet therapy, 2. drug therapy or 3. invasive or non-invasive 
procedures more than two times/year.  Id.   The diagnostic 
code only provides for a 30 percent rating. 

According to the veteran's medical records, the veteran had 
recurrent kidney stones in 1973, 1987 and in the 1990s.  The 
veteran was afforded a VA examination in August 2006 
indicating the veteran's recurrent renal calculi requires no 
medications and no diet therapy.

The veteran testified at his hearing before the Board in 
February 2008 that he has not had a kidney stone episode 
since 2006, two years prior.  He also testified that he is 
currently on a restricted diet for his condition.

VA outpatient treatment records, however, indicate the 
veteran is on a restricted diet for an unrelated condition, 
hypokalemia.  Recent VA outpatient treatment records indicate 
the veteran's history of recurrent kidney stones is currently 
stable.

The Board finds the medical evidence does not support a 
compensable rating under DC 7508.  The veteran's condition 
does not require medical intervention more than two times per 
year nor is the veteran on any regular diet or drug therapy 
for his condition.  Although the veteran testified to 
restricting his dairy products in regulating his renal 
calculi, medical evidence indicates his restricted diet is 
part of a treatment plan for an unrelated condition.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating 
regulations also provide descriptions of various levels of 
disability in each of these symptom areas.  Only the 
predominant area of dysfunction shall be considered for 
rating purposes.  38 C.F.R. § 4.115a.  In this case, there is 
no evidence that the veteran's disability has resulted in any 
of these areas of dysfunction enumerated above and, 
therefore, the alternative rating criteria under 38 C.F.R. § 
4.115a is inapplicable here. 

Again, the veteran concedes that his kidney disability does 
not cause any on-going manifestations.  Indeed, he testified 
that he currently has no symptomatology due to his renal 
calculi.  Despite the recurrent stone formation, moreover, 
the frequency is rare and no medical provider has ever 
prescribed drug or diet therapy specifically for his kidney 
condition.  There simply is no diagnostic code that would 
warrant a compensable rating for his condition.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
compensable rating for the veteran's renal calculi. 

Service Connection (Bilateral Feet, Low Back and Tinnitus)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the veteran's bilateral feet osteoarthritis and 
low back degenerative disc disease is years after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges his bilateral feet disability, low back 
disability and tinnitus are the result of his military 
service.  Specifically, he indicates he sprained his feet in 
the Army in 1964, that he injured his back multiple times 
lifting heavy ammo and other equipment and that he was 
exposed to loud artillery fire without hearing protection all 
resulting in various current conditions.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Initially, the Board notes that the veteran's service medical 
records are partially missing.  That is, the medical records 
from his first tour of active duty from July 1963 to November 
1967 are not available.  

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the veteran in 
obtaining evidence from alternate or collateral sources.  Id.  

The Board also notes that according to the veteran's military 
records, the veteran was awarded the combat infantry badge 
for his combat service in Vietnam.  In Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals 
for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service. However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder. See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  

In this case, the veteran's contentions that he was exposed 
to loud artillery fire and was required to repeatedly lift 
heavy ammo is consistent with the time, place and 
circumstance of his service.  The Board concedes for purposes 
of this decision that the veteran was in fact exposed to 
noise trauma and strenuous physical labor in the military.  
The crucial inquiry, however, is whether any of his claimed 
conditions are related to his in-service noise trauma or 
physical labor.  The Board concludes they are not.

Bilateral Feet & Tinnitus

Again, the veteran alleges he sprained his feet in the Army 
in 1964 and had to wear braces.  He claims his current 
conditions are a result of that initial injury.  He alleges 
his current tinnitus is a result of in-service noise 
exposure.

As mentioned above, the veteran's service medical records 
from his first tour of duty are not of record.  The service 
medical records from the veteran's second tour of active duty 
from January 1969 to September 1984 were obtained and 
indicate the veteran entered military service in 1969 without 
any chronic feet, or hearing disabilities.  The veteran's 
alleged sprained feet in 1964 simply cannot be confirmed.  
From 1969 to 1984, moreover, the service medical records are 
notably silent as to any feet or ear disease, to include 
tinnitus, symptomatology.  Periodic examinations in 1971, 
1972, 1977 and 1980 are silent as to any feet or hearing 
abnormality and, similarly, the veteran's July 1984 
separation examination indicates normal feet and hearing upon 
separation.  In short, the service medical records are devoid 
with findings consistent with a chronic condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current bilateral 
feet disabilities or tinnitus are related to any remote 
incident of his military service.  The Board concludes they 
are not. 

After service, the veteran's private treatment records 
indicate he was treated for right great toe arthritis and 
left foot degenerative joint disease in January 1998.  He 
underwent a surgical procedure to stabilize his right great 
toe.  VA outpatient treatment records also indicate 
degenerative changes of the bilateral feet confirmed by x-ray 
in March 2005.  The physician at the time indicated a history 
of bilateral arch pain as well as a current diagnosis of 
osteoarthritis, but did not indicate an opinion with regard 
to likely etiology.  Indeed, no medical evidence suggests the 
veteran's current bilateral feet conditions are in any way 
related to any incident of service.  

Similarly, in regard to his tinnitus, private and VA 
treatment records are silent as to any complaints, treatment 
or diagnosis of tinnitus.  Rather, the veteran was afforded a 
VA examination in June 2007 where the examiner noted the 
veteran's complaints of tinnitus, but diagnostic tests 
indicated normal middle ear pressure bilaterally.  In regard 
to the complaints of tinnitus, the examiner opined as 
follows:

Veteran reported that he first noticed his 
intermittent, bilateral ringing tinnitus a couple 
of years ago, which places its' onset many years 
after discharge from military service.  
Therefore, it is the opinion of this examiner 
that veteran's tinnitus is not related to his 
military service. 

The Board finds the opinion compelling.  Although the 
examiner did not have the C-file to review, the opinion is 
based on complete diagnostic tests and an accurate picture of 
the veteran's medical history.  That is, even without the 
benefit of the C-file, the veteran's medical records are 
devoid of any findings relevant to his tinnitus claim.  
Indeed, no medical professional prior to the June 2007 
examination diagnosed the veteran with tinnitus nor has any 
medical professional linked his tinnitus to any remote 
incident of his military service.

The Board has considered the veteran's statements regarding 
his in-service injury and noise exposure.  Regrettably, the 
alleged in-service bilateral foot sprain could not be 
confirmed.  Even if presumed, however, no medical 
professional has ever linked the veteran's current bilateral 
feet disabilities to any incident of service, to include the 
alleged 1964 injury.  Similarly, no medical professional has 
ever linked the veteran's complaints of tinnitus to any 
incident of service and indeed there is medical evidence to 
the contrary.

In summary, the Board finds that the evidence of record does 
not show that the veteran had his current bilateral feet 
disabilities or tinnitus in service or for years thereafter. 
Furthermore, even assuming in-service injuries occurred, the 
medical evidence on file does not relate the current symptoms 
to any aspect of the veteran's active duty.  Direct service 
connection requires a relationship or connection to an injury 
or disease or some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); see also, Hickson, supra.  The most probative 
evidence of record is against such a finding in this case.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Low Back

The veteran alleges his current low back disabilities are due 
to repeat injuries in the military caused by heavy lifting 
and other physically strenuous activity in the military.

The service medical records are significant for various 
intermittent periods of low back pain.  The veteran was 
afforded orthopedic consultations, to include x-ray reports.  
In November 1975, an orthopedist indicated moderately severe 
degenerative joint disease of the lumbosacral spine.  X-rays 
taken in May 1975, however, were unremarkable and indicated 
no evidence of bone or joint disease.  The veteran's 
complaints of low back pain continued throughout his military 
career and x-rays were again ordered in 1980, returning 
within normal limits.  Despite the orthopedist's initial 
notation, diagnostic tests ruled out any chronic low back 
condition.  Although the veteran was treated regularly for 
low back pain, it appears the pain resolved in a matter of 
days each time.  On separation, the veteran's July 1984 
separation examination noted the veteran's intermittent back 
pain, but found no pathology warranting a diagnosis at the 
time. 

After service, the veteran continued to complain of back pain 
in the 1980s and 1990s, but these complaints were associated 
with his recurrent kidney stones rather than a separate 
condition.  The veteran underwent an operation in 2000 for a 
disc herniation and was seen ever since then for recurring 
back pain.  Recent VA outpatient treatment records confirm 
occasional complaints of low back pain.

The veteran was afforded a VA examination in June 2007 to 
ascertain whether any of the veteran's current low back 
disabilities were attributable to his in-service treatment.  
Initially, the examiner concluded that despite the one 
notation in the November 1975 orthopedist report indicating 
moderately severe degenerative joint disease of the 
lumbosacral spine, x-rays from 1975 and 1980 were negative.  
Thus, the notation was never confirmed and is indeed 
inconsistent with the remainder of the medical evidence 
indicative of intermittent low back pain that always resolved 
with conservative treatment.  The examiner diagnosed the 
veteran with degenerative disc disease.  In regard to 
etiology, the examiner opined as follows:

[The veteran's intermittent in-service back pain] 
was usually felt to be due to a strain, muscle 
pain, kidney stone, and etcetera.  His recent 
back pain developed in the mid 1990s and 
persisted until his surgery as outlined above in 
2000.  In my opinion, his herniated nucleus 
pulposus for which he was operated in 2000 is not 
related to the back problem that he was treated 
for in the service in the late 1970s. 

The Board finds the examiner's opinion compelling.  It is 
based on a complete examination with diagnostic tests and a 
complete review of the veteran's claims' file, to include his 
service medical records.  The examiner's opinion thoroughly 
discusses the veteran's low back pain history and explains 
why the 1975 orthopedist notation of degenerative joint 
disease is not probative in light of the remainder of the 
medical evidence.  In short, aside from the notation, x-rays 
at the time simply did not confirm an in-service chronic low 
back condition.  Also compelling, no medical professional has 
ever linked the veteran's current low back diagnoses to any 
incident of his military service. 

The Board has considered the veteran's statements that he has 
suffered with intermittent low back pain consistently during 
and after his military service.  Medical evidence lends 
support to consistent complaints of back pain, but usually 
associated with some other underlying condition, such as his 
recurrent kidney stones.  Not until the late 1990s, over a 
decade after service, was the veteran diagnosed with a 
chronic low back disability. Although he believes that his 
low back disability was caused by in-service recurrent low 
back strain, he is a layman and has no competence to offer a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Regrettably, no doctor has ever opined that any of 
his back conditions are related to any remote incident in 
service and indeed there is medical evidence to the contrary.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to an initial rating greater than 30 percent for 
PTSD.

Entitlement to a compensable rating for renal calculi 
(recurrent kidney stones) is denied.

Entitlement to service connection for bilateral feet 
disabilities is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a low back disability 
is denied.




REMAND

A July 2007 rating decision, in pertinent part, granted a 
claim for service connection for a skin condition, prurigo 
nodularis, assigning a non-compensable disability rating.  
During the veteran's hearing before the Board in February 
2008, he indicated he wished to appeal the rating decision 
and asked that his testimony be deemed his "Notice of 
Disagreement" (NOD).  The judicial precedent in Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993), held that testimony at 
a hearing, once reduced to writing, can be construed as a 
notice of disagreement (NOD) for the purpose of initiating an 
appeal.

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, these claims are remanded for the following:

Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to an initial 
compensable rating for prurigo nodularis. 
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claims should 
not be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this claim. The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until further notice is obtained.  

The claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


